Exhibit 10(i)






AGREEMENT


THIS AGREEMENT, effective as of _______________, ____, is made by and between
PPL Corporation, a Pennsylvania corporation and _______________ (the
"Executive").


WHEREAS, the Company considers it essential to the best interests of its
shareowners to foster the continued employment of key management personnel; and


WHEREAS, the Board of Directors of the Company (the "Board") recognizes that, as
is the case with many publicly-held corporations, the possibility of a Change in
Control (as defined in the last Section hereof) exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareowners; and


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of
management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control;


WHEREAS, the Executive and the Company have entered into a Severance Agreement
effective as of __________________ (the “Prior Severance Agreement”), which the
Executive and the Company desire to terminate, in its entirety, effective as of
the date hereof, and in lieu thereof enter into this Agreement;


NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:


1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.


2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2008; provided,
however, that commencing on January 1, 2008 and each January 1 thereafter, the
Term shall automatically be extended for one additional year unless, either the
Company or the Executive gives at least 15 months advance notice of termination
by, not later than September 30 of the year preceding the year in which the Term
is then scheduled to expire, giving notice not to extend the Term; and further
provided, however, that if a Change in Control shall have occurred during the
Term, the Term shall expire no earlier than thirty-six (36) months beyond the
month in which such Change in Control occurred. Notwithstanding the foregoing,
and subject to any extensions pursuant to Section 7.3, in the event that prior
to the occurrence of a Change in Control or Potential Change in Control, the
Executive's employment is terminated for any reason then this Agreement shall
terminate as of the date that the Executive's employment is terminated.


3. Company's Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive's covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. Except as provided in Section 9.1 hereof, no
Severance Payments shall be payable under this Agreement unless there shall have
been (or, under the terms of the second sentence of Section 6.1 hereof, there
shall be deemed to have been) a termination of the Executive's employment with
the Company following a Change in Control and during the Term. This Agreement
shall not be construed as creating an express or implied contract of employment
and, except as otherwise agreed to in writing between the Executive and the
Company, the Executive shall not have any right to be retained in the employ of
the Company.


4. The Executive's Covenants. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (i) the last day of the Potential Change in Control Period, (ii)
the date of a Change in Control, (iii) the date of termination by the Executive
of the Executive's employment for Good Reason or by reason of death, Disability
or Retirement, or (iv) the termination by the Company of the Executive's
employment for any reason.


5. Compensation Other Than Severance Payments.


5.1 Following a Change in Control and during the Term, during any period that
the Executive fails to perform the Executive's full-time duties with the Company
as a result of incapacity due to physical or mental illness, the Company shall
pay the Executive's full salary to the Executive at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive's employment is terminated by the
Company for Disability.


5.2 If the Executive's employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
(i) the Executive's full base salary through the Date of Termination at the rate
in effect immediately prior to the Date of Termination, or if higher, the rate
in effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, together with all compensation and benefits payable to
the Executive through the Date of Termination under the terms of the Company's
compensation or benefit plans, programs or arrangements as in effect immediately
prior to the Date of Termination, or if more favorable to the Executive, as in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, (ii) the value of any annual bonus or cash incentive
plan payment that would have been paid for service in the final calendar year of
employment, as if 100% of target goals were achieved, but prorated by
multiplying by a fraction equal to the number of full calendar months of service
completed divided by 12, and (iii) the value of any Restricted Stock Units that
would have been awarded for service in the final calendar year of employment, as
if 100% of target goals were achieved, but prorated by multiplying by a fraction
equal to the number of full calendar months of service completed divided by 12.


5.3 If the Executive's employment shall be terminated for any reason following a
Change in Control and during the Term, the Company shall pay to the Executive
the Executive's normal post-termination compensation and benefits due the
Executive as such payments become due. Such post-termination compensation and
benefits shall be determined under, and paid in accordance with, the Company's
retirement, insurance and other compensation or benefit plans, programs and
arrangements as in effect immediately prior to the Date of Termination or, if
more favorable to the Executive, as in effect immediately prior to the
occurrence of the first event or circumstance constituting Good Reason.


6. Severance Payments.


6.1 The Company shall pay the Executive the payments, and provide the Executive
the benefits, described in this Section 6.1 (the "Severance Payments") upon the
termination of the Executive's employment following a Change in Control and
during the Term, in addition to the payments and benefits described in Section 5
hereof, unless such termination is (i) by the Company for Cause, (ii) by reason
of death, Disability or Retirement, or (iii) by the Executive without Good
Reason. For purposes of this Agreement, the Executive's employment shall be
deemed to have been terminated following a Change in Control by the Company
without Cause or by the Executive with Good Reason if (A) the Executive's
employment is terminated by the Company without Cause prior to a Change in
Control (whether or not a Change in Control ever occurs) and such termination
was at the request or direction of a Person who has entered into an agreement
with the Company the consummation of which would constitute a Change in Control
or (B) if the Executive terminates his employment for Good Reason prior to a
Change in Control (whether or not a Change in Control ever occurs) and the
circumstance or event which constitutes Good Reason occurs at the request or
direction of such Person, or (C) the Executive's employment is terminated by the
Company without Cause or by the Executive for Good Reason and such termination
or the circumstance or event which constitutes Good Reason is otherwise in
connection with or in anticipation of a Change in Control (whether or not a
Change in Control ever occurs). For purposes of any determination regarding the
applicability of the immediately preceding sentence, any position taken by the
Executive shall be presumed to be correct unless the Company establishes to the
Board by clear and convincing evidence that such position is not correct.


(A) In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive including any payments under the Separation
Policy (GP401) or any similar plan, policy or procedure or arrangement, if
eligible, or the Executive’s Prior Severance Agreement or any employment
agreement or arrangement between the Executive and the Company, to the extent
provided in Section 11 of this Agreement, the Company shall pay to the Executive
a lump sum severance payment, in cash, equal to three times the sum of (i) the
Executive's base salary as in effect immediately prior to the Date of
Termination or, if higher, in effect immediately prior to the first occurrence
of an event or circumstance constituting Good Reason, and (ii) the highest
annual bonus earned by the Executive pursuant to any annual bonus or incentive
plan maintained by the Company in respect of any of the last three fiscal years
ending immediately prior to the fiscal year in which occurs the Date of
Termination or, if higher, immediately prior to the fiscal year in which occurs
the first event or circumstance constituting Good Reason (including as an amount
so paid any amount that would have been so paid but for the Executive's request
that the amount not be paid), less (iii) the sum of the values on the date of
the termination of Executive's employment, of the shares subject to the
Retention Agreement entered into between the parties effective [enter date]
("Retention Agreement") that become nonforfeitable as a result of such
termination of employment and any amounts designated under any other agreement
or agreements with Executive as "Retention Agreement Amounts" for purposes of
this Agreement. For purposes of determining the value of the annual bonus earned
by the Executive in any calendar year, the value of any restricted stock awards
or stock options earned by the Executive in any such year shall not be included
in the value of the annual bonus for such year;


(B) For the thirty-six (36) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents, life, disability, accident and health insurance benefits
substantially similar to those provided to the Executive and his dependents
immediately prior to the Date of Termination (without giving effect to any
reduction in such benefits subsequent to a Change in Control which reduction
constitutes Good Reason) or, if more favorable to the Executive, those provided
to the Executive and his dependents immediately prior to the first occurrence of
an event or circumstance constituting Good Reason, at no greater after-tax cost
to the Executive than the after-tax cost to the Executive immediately prior to
such date or occurrence; provided, however, that, unless the Executive consents
to a different method (after taking into account the effect of such method on
the calculation of "parachute payments" pursuant to Section 6.2 hereof), such
health insurance benefits shall be provided through a third-party insurer.
Benefits otherwise receivable by the Executive pursuant to this Section 6.1(B)
shall be reduced to the extent benefits of the same type are received by or made
available to the Executive during the thirty-six (36) month period following the
Date of Termination (and any such benefits received by or made available to the
Executive shall be reported to the Company by the Executive); provided, however,
that the Company shall reimburse the Executive for the excess, if any, of the
cost of such benefits to the Executive over such cost immediately prior to the
Date of Termination or, if more favorable to the Executive, the first occurrence
of an event or circumstance constituting Good Reason.


(C) Notwithstanding any provision of any annual or long-term incentive plan to
the contrary, the Company shall pay to the Executive a lump sum amount, in cash,
equal to the sum of (i) any unpaid incentive compensation that has been
allocated or awarded to the Executive for a completed fiscal year or other
measuring period preceding the Date of Termination under any such plan and
which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date, and (ii) to the extent not
otherwise paid or deferred at the Executive's election, pursuant to the terms of
the applicable plan, a pro rata portion to the Date of Termination of the
aggregate value of all contingent incentive compensation awards to the Executive
for all then uncompleted periods under any such plan, calculated as to each such
award by multiplying the award that the Executive would have earned on the last
day of the performance award period, assuming the achievement, at the level that
would produce the maximum award, of the individual and corporate performance
goals established with respect to such award, by the fraction obtained by
dividing the number of full months and any fractional portion of a month during
such performance award period through the Date of Termination by the total
number of months contained in such performance award period.


(D) In addition to the retirement benefits to which the Executive may be
entitled under each Pension Plan, if any, or any successor plan thereto, the
Company shall pay the Executive a lump sum amount, in cash, equal to the excess
of (i) the actuarial equivalent of the aggregate retirement pension (taking into
account any early retirement subsidies associated therewith and determined as a
straight life annuity commencing at the date (but in no event earlier than the
third anniversary of the Date of Termination) as of which the actuarial
equivalent of such annuity is greatest) which the Executive would have accrued
under the terms of all Pension Plans (without regard to any amendment to any
Pension Plan made subsequent to a Change in Control and on or prior to the Date
of Termination, which amendment adversely affects in any manner the computation
of retirement benefits thereunder), determined as if the Executive were fully
vested thereunder and had accumulated after the Date of Termination thirty-six
(36) additional months of service credit thereunder (and if any Pension Plan
imposes a maximum number of months for purposes of accrual of benefits
thereunder, such thirty-six (36) additional months shall be reduced, but not
below zero, to the extent necessary so that the total number of months of
service credited thereunder, including the number of months credited pursuant to
this Section 6.1(D), does not exceed such maximum number of months) and had been
credited under each Pension Plan during such period with compensation equal to
the Executive's compensation (as defined in such Pension Plan) during the twelve
(12) months immediately preceding the Date of Termination or, if higher, during
the twelve months immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, over (ii) the actuarial equivalent of the
aggregate retirement pension (taking into account any early retirement subsidies
associated therewith and determined as a straight life annuity commencing at the
date (but in no event earlier than the Date of Termination) as of which the
actuarial equivalent of such annuity is greatest) which the Executive had
accrued pursuant to the provisions of the Pension Plans as of the Date of
Termination. For purposes of this Section 6.1(D), "actuarial equivalent" shall
be determined using the same assumptions utilized under the PPL Supplemental
Executive Retirement Plan or any successor plan, immediately prior to the Date
of Termination, or, if more favorable to the Executive, immediately prior to the
first occurrence of an event or circumstance constituting Good Reason.


(E) If the Executive would have become entitled to benefits under the Company's
post-retirement health care or life insurance plans, as in effect immediately
prior to the Date of Termination or, if more favorable to the Executive, as in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, had the Executive's employment terminated at any time
during the period of thirty-six (36) months after the Date of Termination, the
Company shall provide such post-retirement health care or life insurance
benefits to the Executive and the Executive's dependents commencing on the later
of (i) the date on which such coverage would have first become available and
(ii) the date on which benefits described in subsection (B) of this Section 6.1
terminate.


(F) The Company shall provide the Executive with outplacement services suitable
to the Executive's position for a period of three years or, if earlier, until
the first acceptance by the Executive of an offer of employment.


6.2 (A) Whether or not the Executive becomes entitled to the Severance Payments,
if any of the payments or benefits received or to be received by the Executive
in connection with a Change in Control or the Executive's termination of
employment (whether pursuant to the terms of this Agreement, the Retention
Agreement, or any other plan, arrangement or agreement with the Company, any
Person whose actions result in a Change in Control or any Person affiliated with
the Company or such Person) (such payments or benefits, excluding the Gross-Up
Payment, being hereinafter referred to as the "Total Payments") will be subject
to the Excise Tax, the Company shall pay to the Executive an additional amount
(the "Gross-Up Payment") such that the net amount retained by the Executive,
after deduction of any Excise Tax on the Total Payments and any federal, state
and local income and employment taxes and Excise Tax upon the Gross-Up Payment,
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to the Gross-Up Payment, shall be equal to the Total
Payments.


(B) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as "parachute payments" (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel ("Tax
Counsel") reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company's
independent auditor (the "Auditor"), such payments or benefits (in whole or in
part) do not constitute parachute payments, including by reason of section
280G(b)(4)(A) of the Code, (ii) all "excess parachute payments" within the
meaning of section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of section 280G(b)(4)(B) of the Code) in excess of
the Base Amount (within the meaning of Section 280G(b)(3) of the Code) allocable
to such reasonable compensation, or are otherwise not subject to the Excise Tax,
and (iii) the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code. For purposes of determining the amount of the
Gross-Up Payment, (x) the Executive shall be deemed to pay federal income tax at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive's
residence on the Date of Termination (or if there is no Date of Termination,
then the date on which the Gross-Up Payment is calculated for purposes of this
Section 6.2), net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes, and (y) the Executive
shall be deemed to be subject to the loss of itemized deductions and personal
exemptions to the maximum extent provided by the Code for each dollar of
incremental income.


(C) In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment, the
Executive shall repay to the Company, within five (5) business days following
the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction
(plus that portion of the Gross-Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross-Up
Payment being repaid by the Executive, to the extent that such repayment results
in a reduction in the Excise Tax and a dollar-for-dollar reduction in the
Executive's taxable income and wages for purposes of federal, state and local
income and employment taxes, plus interest on the amount of such repayment at
120% of the rate provided in section 1274(b)(2)(B) of the Code). In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined. The Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.


6.3 The payments provided in subsection 6.1(A), (C) and (D) hereof and Section
6.2 hereof shall be made not later than the fifth day following the Date of
Termination (or if there is no Date of Termination, then the date on which the
Gross-Up Payment is calculated for purposes of Section 6.1 hereof); provided,
however, that if the amounts of such payments cannot be finally determined on or
before such day, the Company shall pay to the Executive on such day an estimate,
as determined in good faith by the Executive, or, in the case of payments under
Section 6.2 hereof, in accordance with Section 6.2 hereof, of the minimum amount
of such payments to which the Executive is clearly entitled and shall pay the
remainder of such payments (together with interest on the unpaid remainder (or
on all such payments to the extent the Company fails to make such payments when
due) at 120% of the rate provided in section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined but in no event later than the thirtieth
(30th) day after the Date of Termination. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to the Executive, payable on
the fifth (5th) business day after demand by the Company (together with interest
at 120% of the rate provided in section 1274(b)(2)(B) of the Code). At the time
that payments are made under this Agreement, the Company shall provide the
Executive with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations including, without
limitation, any opinions or other advice the Company has received from Tax
Counsel, the Auditor or other advisors or consultants (and any such opinions or
advice which are in writing shall be attached to the statement).


6.4 The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive's employment hereunder or in
seeking in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five (5) business
days after delivery of the Executive's written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require.


7. Termination Procedures and Compensation During Dispute.


7.1 Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive's employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive's counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.


7.2 Date of Termination. "Date of Termination", with respect to any purported
termination of the Executive's employment after a Change in Control and during
the Term, shall mean (i) if the Executive's employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive's duties during such thirty (30) day period), and (ii) if the
Executive's employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).


7.3 Dispute Concerning Termination. If within fifteen (15) days after any Notice
of Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 7.3), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the earlier of (i)
the date on which the Term ends or (ii) the date on which the dispute is finally
resolved, either by mutual written agreement of the parties or by a final
judgment, order or decree of an arbitrator or a court of competent jurisdiction
(which is not appealable or with respect to which the time for appeal therefrom
has expired and no appeal has been perfected); provided, however, that the Date
of Termination shall be extended by a notice of dispute given by the Executive
only if such notice is given in good faith and the Executive pursues the
resolution of such dispute with reasonable diligence.


7.4 Compensation During Dispute. If a purported termination occurs following a
Change in Control and during the Term and the Date of Termination is extended in
accordance with Section 7.3 hereof, the Company shall continue to pay the
Executive the full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the notice giving rise to the dispute
was given, until the Date of Termination, as determined in accordance with
Section 7.3 hereof. Amounts paid under this Section 7.4 are in addition to all
other amounts due under this Agreement (other than those due under Section 5.2
hereof) and shall not be offset against or reduce any other amounts due under
this Agreement.


8. No Mitigation. The Company agrees that, if the Executive's employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 or Section 7.4 hereof. Further,
the amount of any payment or benefit provided for in this Agreement (other than
in Section 6.1(B) hereof) shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.


9. Successors; Binding Agreement.


9.1 In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as the Executive would be entitled to hereunder if the Executive were to
terminate the Executive's employment for Good Reason after a Change in Control,
except that, for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.


9.2 This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.


10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, to the
Executive at the last known address maintained in the Company's personnel
records, and to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:


To the Company:


PPL Corporation
Two North Ninth Street
Allentown, Pennsylvania 18101
Attention: Corporate Secretary


11. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof, which have been made by either party, including but not
limited to, the Prior Severance Agreement; provided, however, that this
Agreement shall supersede any agreement setting forth the terms and conditions
of the Executive's employment with the Company only in the event that the
Executive's employment with the Company is terminated on or following a Change
in Control, by the Company other than for Cause or by the Executive for Good
Reason. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement that by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7 hereof) shall survive such expiration.


12. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


14. Settlement of Disputes; Arbitration. The Board shall make all determinations
as to the Executive's right to benefits under this Agreement. Any denial by the
Board of a claim for benefits under this Agreement shall be stated in writing
and delivered or mailed to the Executive and such notice shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon, and shall be written in a manner that may be understood without
legal or actuarial counsel. In addition, the Board shall afford a reasonable
opportunity to the Executive for a review of the decision denying the
Executive's claim and, in the event of continued disagreement, the Executive may
appeal within a period of 60 days after receipt of notification of denial.
Failure to perfect an appeal within the 60-day period shall make the decision
conclusive. Any further dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in Philadelphia,
Pennsylvania in accordance with the rules of the American Arbitration
Association then in effect; provided, however, that the evidentiary standards
set forth in this Agreement shall apply. Judgment may be entered on the
arbitrator's award in any court having jurisdiction. Notwithstanding any
provision of this Agreement to the contrary, the Executive shall be entitled to
seek specific performance of the Executive's right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.


15. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:


(A) "Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.


(B) "Base Amount" shall have the meaning set forth in section 280G(b)(3) of the
Code.


(C) "Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


(D) "Board" shall mean the Board of Directors of the Company.


(E) "Cause" for termination by the Company of the Executive's employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive's duties with the Company (other than any such failure
resulting from the Executive's incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
after a written demand for substantial performance is delivered to the Executive
by the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive's
duties, or (ii) the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise. For purposes of clauses (i) and (ii) of this
definition, (a) no act, or failure to act, on the Executive's part shall be
deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive's act, or failure to
act, was in the best interest of the Company, and (b) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists.


(F) "Change in Control" means the occurrence of any one of the following events:


(I) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individ-uals who, on the date hereof,
constitute the Board and any new direc-tor (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of direc-tors of the Company) whose appointment or election by the
Board or nomination for election by the Company's shareowners was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previ-ously so approved or recommended;


(II) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company's then outstanding securities entitled to vote generally in the
election of directors;


(III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than (I) a merger or con-solidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation contin-uing to represent (either by remaining outstanding or by
being con-verted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or at least 60% of the combined voting power of the
securities of such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation; or (II) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (excluding in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company's then outstanding securities;


(IV) the shareowners of the Company approve a plan of complete liquidation or
dissolution of the Company; or


(V) the Board adopts a resolution to the effect that a "Change in Control" has
occurred or is anticipated to occur.


(G) "Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.


(H) "Company" shall mean PPL Corporation and, except in determining, under
Section 15(E) hereof, whether or not any Change in Control of the Company has
occurred in connection with such succession, shall include its subsidiaries and
any successor to its business and/or assets which assumes and agrees to perform
this Agreement by operation of law, or otherwise. For purposes of this
Agreement, the Executive's employment by (including termination of such
employment) and compensation from any subsidiary of the Company shall be deemed
employment by and compensation from the Company.


(I) "Date of Termination" shall have the meaning set forth in Section 7.2
hereof.


(J) "Disability" shall be deemed the reason for the termination by the Company
of the Executive's employment, if, as a result of the Executive's incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive's duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive's duties.


(K) "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(L) "Excise Tax" shall mean any excise tax imposed under section 4999 of the
Code.


(M) "Executive" shall mean the individual named in the first paragraph of this
Agreement.


(N) "Good Reason" for termination of the Executive's employment with the Company
by such Executive shall mean the occurrence (without the Executive's express
written consent which specifically references this Agreement) after a Change in
Control, or prior to a Change in Control under the circumstances described in
clauses (B) and (C) of the second sentence of Section 6.1 hereof (treating all
references in paragraphs (I) through (VII) below to a "Change in Control" as
references to a "Potential Change in Control"), of any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described in paragraph (I), (V), (VI), or (VII) below,
such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:


(I) the assignment to the Executive of any duties inconsistent with the
Executive's status as an executive officer or key employee of the Company or a
substantial adverse alteration in the nature or status of the Executive's
responsibilities from those in effect immediately prior to the Change in
Control;


(II) a reduction by the Company of the Executive's annual base salary as in
effect on the date of this Agreement, or as the same may be increased from time
to time, except for across-the-board decreases uniformly affecting management,
key employees and salaried employees of the Company or the business unit in
which the Executive is then employed;


(III) the relocation of the Executive's principal work location to a location
more than 30 miles from the vicinity of such work location immediately prior to
a Change in Control or the Company's requiring the Executive to be based
anywhere other than such principal place of employment (or permitted relocation
thereof) except for required travel on the Company's business to an extent
substantially consistent with the Executive's present business travel
obligations;


(IV) the failure by the Company to pay to the Executive any portion of the
Executive's current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due, except
for across-the-board compensation deferrals uniformly affecting management, key
employees and salaried employees of the Company or the business unit in which
the Executive is then employed;


(V) the failure by the Company to continue in effect any compensation or benefit
plan in which the Executive participates immediately prior to a Change in
Control which is material to the Executive's total compensation, or any
substitute plans adopted prior to a Change in Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive's participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Executive's participation
relative to other participants, as existed immediately prior to the Change in
Control;


(VI) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company's pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to a
Change in Control, except for across-the-board changes to any such plans
uniformly affecting all participants in such plans, the taking of any other
action by the Company which would directly or indirectly materially reduce any
of such benefits or deprive the Executive of any material fringe benefit enjoyed
by the Executive at the time of the Change in Control, or the failure by the
Company to provide the Executive with the number of paid vacation days to which
the Executive is entitled on the basis of years of service with the Company in
accordance with the Company's normal vacation policy at the time of the Change
in Control; or


(VII) any purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof. For purposes of this Agreement, no such purported
termination shall be effective.


The Executive's right to terminate his or her employment with the Company for
Good Reason shall not be affected by the Executive's incapacity due to physical
or mental illness. The Executive's continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.


For purposes of any determination regarding the existence of Good Reason, any
claim by the Executive that Good Reason exists shall be presumed correct unless
the Company established to the Board by clear and convincing evidence that Good
Reason does not exist.


(O) "Notice of Termination" shall have the meaning stated in Section 7.1 hereof.


(P) "Pension Plan" shall mean any tax-qualified, supplemental or excess defined
benefit pension plan maintained by the Company and any other agreement entered
into between the Executive and the Company which is designed to provide the
Executive with supplemental retirement benefits.


(Q) "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof; provided,
however, a Person shall not include (i) the Company or any of its Affiliates,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareowners of the Company in
substantially the same proportions as their ownership of stock of the Company.


(R) "Potential Change in Control" shall be deemed to have occurred if the
conditions or events set forth in any one of the following paragraphs shall have
been satisfied or shall have occurred:


(I) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;


(II) the Company or any Person publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control;


(III) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.


(IV) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 5% or more of the combined voting power
of the Company's then outstanding securities entitled to vote generally in the
election of directors.


Notwithstanding the foregoing, a "Potential Change of Control" shall not be
deemed to occur if (i) a Person acquired such beneficial ownership of 5% or more
of the Company's outstanding common shares but less than 20% and such Person has
reported or is required to report such ownership on Schedule 13G under the
Exchange Act (or any comparable or successor report); (ii) a Person acquired
such beneficial ownership of 5% or more of the Company's outstanding common
shares and such Person has reported or is required to report such ownership
under Schedule 13D under the Exchange Act (or any comparable or successor
report), which Schedule 13D does not state any intention to or reserve the right
to control or influence the management or policies of the Company or engage in
any of the actions specified in Item 4 of such Schedule (other than the
disposition of the common shares) and, within 10 business days of being
requested by the Company to advise it regarding the same, certifies to the
Company that such Person acquired common shares amounting to 5% or more of the
Company's outstanding common shares inadvertently and who or which, together
with all Affiliates thereof, thereafter does not acquire additional common
shares while the Beneficial Owner, as such term is defined in or used by
Regulation 13D-G as promulgated under the Exchange Act, of 5% or more of the
common shares then outstanding; provided, however, that if the Person requested
to so certify fails to do so within 10 business days, then a Potential Change of
Control shall be deemed to have occurred immediately after such 10-Business-Day
period; or (iii) any Person who becomes the Beneficial Owner of 5% or more of
the common shares then outstanding due to the repurchase of common shares by the
Company unless and until such Person, after becoming aware that such Person has
become the Beneficial Owner of 5% or more of the common shares then outstanding,
acquires beneficial ownership of additional common shares representing 1% or
more of the common shares then outstanding.


(S) "Potential Change in Control Period" shall mean the period commencing on the
occurrence of a Potential Change in Control and ending upon the occurrence of a
Change in Control or, if earlier (i) with respect to a Potential Change in
Control occurring pursuant to Section 15(R)(I), immediately upon the abandonment
or termination of the applicable agreement, (ii) with respect to a Potential
Change in Control occurring pursuant to Section 15(R)(II), immediately upon a
public announcement by the applicable party that such party has abandoned its
intention to take or consider taking actions which if consummated would result
in a Change in Control or (iii) with respect to a Potential Change in Control
occurring pursuant to Section 15(R)(III) or (IV), upon the one year anniversary
of the occurrence of such Potential Change in Control (or such earlier date as
may be determined by the Board).


(T) "Retirement" shall be deemed the reason for the termination by the Executive
of the Executive's employment if such employment is terminated in accordance
with the Company's retirement policy, including early retirement, generally
applicable to its salaried employees.


(U) "Severance Payments" shall have the meaning set forth in Section 6.1 hereof.


(V) "Term" shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).


(W) "Total Payments" shall mean those payments described in Section 6.2 hereof.


PPL CORPORATION
         
By:
__________________________________
James H. Miller
Chairman/President and CEO
   
__________________________________
Date
                     
__________________________________
[Name of Executive]
   
__________________________________
Date


